Title: From John Adams to Jean Luzac, 22 January 1781
From: Adams, John
To: Luzac, Jean



Amsterdam Jan. 22. 1781
Sir

I have received your favour of 19 and am much obliged to you for your frank and candid Account of the Paragraphs mentioned.
I could not wish, if it were in my Power, to diminish the Utmost Freedom of Speculation upon American Affairs, and especially yours, which are generally with a great deal of Knowledge of the Subject, and upon honest and amiable Principles.
But in this Case, I hope your Conjectures will prove to be mistaken. Georgia is so connected with Carolina, that it is impossible ever to give it up. And Vermont is So situated, that the Southern States can never agree, that it should be distinct on Account of the Ballance of Votes. I dont know that it is the Secret Wish of the New England States, that Vermont Should be distinct. I rather think otherwise. I am Sure it would be better both for Vermont and all the States, if, the Inhabitants of it would consent to be divided between N. York, N. Hampshire and Massachusetts, or come altogether under any one of them. However I dont mean to enter into a discussion of the question, for which I might perhaps be justly censured. I am glad to find that those Ideas were not held up to the public by any one who meant to do mischief or to carry any Point.

I am with great Esteem

